DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 8/12/2021 has been entered. Claims 1, 9 and 12 are amended. Claims 13-14 are newly added. Claims 1-14 are pending.
Response to Arguments
Applicant's arguments filed 8/12/2021 have been fully considered but they are not persuasive.
Applicant argues in the 4th paragraph of page 15 that McBride does not teach a “portable terminal” to open the door. The examiner respectfully disagrees. The claimed invention is considered obvious based on the prior arts combined as viewed by one of ordinary skill in the arts. Okamura teaches the portable terminal (via transmitter 50, Para. 20) including a parking out command that moves a vehicle to a position where a door of the vehicle can be safely opened to allow entry of a driver (if it is determined that there is not sufficient clearance for the door opening/closing, the process proceeds to step S13, and movement to the position available for getting on/off is performed, see Para. 36-39 and Figs. 5-6 of Okamura). McBride teaches a vehicle can be configured to include a door opening and closing device configured to lock a vehicle door at a closed state (Para. 5) and to open the door to a predetermined opening degree (Para. 34). Therefore, including that the door is automatically opened after the parking out command would have been obvious as it would only require routine skill in the art.
Applicant next argues in the 2nd paragraph of page 16 that the references cited do not teach an “in-vehicle controller” that correlates the movement of the vehicle and the door by moving the vehicle and opening the door accordingly. The examiner respectfully disagrees. In view of the teachings of McBride, Matters and Unveren, it would have been obvious to modify the in-vehicle controller of 
Applicant next argues in the 2nd paragraph of page 19 that McBride does not teach that the door is opened or closed in correlation with any such claimed movement of the vehicle. The examiner respectfully disagrees. McBride teaches that the vehicle doors can be configured to open by a device (see Para. 5 and 34). In view of this teaching, one of ordinary skill in the art would be motivated to combine McBride’s teaching with the parking out command of Okamura to make entry of the vehicle more convenient. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (US 2014/0032031), and further in view of McBride (US 2007/0203618), Matters (US 2014/0222252) and Unveren (US 2018/0050689).
Regarding claims 1, 9, Okamura discloses a vehicle entry system comprising:
a portable terminal (via transmitter 50, Para. 20); and 
an in-vehicle device configured to perform wireless communication with the portable terminal (via ECU 1, Para. 21), wherein the in-vehicle device comprises: 
an in-vehicle controller configured to control a driving system of the vehicle on the basis of an instruction to be transmitted from the portable terminal (via ECU 1 configured to perform parking out operation based on instruction received from transmitter 50, Para. 37), 
wherein the portable terminal comprises: an interface (via inherent interface on transmitter 50 to receive parking out command from user, Para. 37); and 
a terminal controller configured to output an instruction to the in-vehicle controller on the basis of an operation on the interface (via transmitter 50 including inherent controller to generate parking out command to ECU 1, Para. 37);
wherein the openable position of the door is set by a movement amount of the vehicle (if it is determined that there is not sufficient clearance for the door opening/closing, the process proceeds to step S13, and movement to the position available for getting on/off is performed, see Para. 36-39 and Figs. 5-6; if the vehicle 100 is moved forward as much as a distance A, it is possible to sufficiently open the driver's seat side door of the vehicle 100, and to enable the driver 200 to easily get on/off, see Para. 36). 
Okamura fails to disclose a door opening and closing device configured to lock a door of a vehicle at a closed state and to open the door to a predetermined opening degree; and an in-vehicle controller configured to authenticate the portable terminal and control the door opening and closing device.
McBride teaches a vehicle can be configured to include a door opening and closing device configured to lock a vehicle door at a closed state (Para. 5) and to open the door to a predetermined opening degree (Para. 34) and an in vehicle controller configured to authenticate the portable terminal and control the door opening and closing device (Para. 4).
From the teachings of McBride, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Okamura to include a door opening and closing device configured to lock a door of a vehicle at a closed state and to open the door to a predetermined opening degree in order to improve user convenience; and an in-vehicle controller configured to authenticate the portable terminal in order to improve security and control the door opening and closing device as combining known prior art elements to produce predictable results is considered obvious to one of ordinary skill in the art.
The combination of Okamura and McBride fails to disclose the user interface includes a touch panel configured to display a plurality of icons comprising: a start icon for instructing start of the driving 
Matters teaches a remote control system for parking assistance including buttons to allow starting of vehicle, forward movement of vehicle, and reverse movement of vehicle (via remote control including activation button 13, forward button 12 and reverse button 14, Para. 46-47).
Unveren teaches a remote control system for parking assistance can be configured to include a touchscreen remote with a plurality of icons to remotely control a vehicle (Para. 41 and 38).
From the teachings of Matters and Unveren, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Okamura and McBride to include the user interface includes a touch panel configured to display a plurality of icons comprising: a start icon for instructing start of the driving system of the vehicle; an advance icon for instructing advance to an openable position of the door; an advance and door opening icon for instructing the vehicle to advance to the openable position of the door and to open the door by the door opening and closing device after the advance, wherein the in-vehicle controller is configured to advance the vehicle to the openable position of the door and to additionally open the door to the predetermined opening degree after the 
Regarding claim 7, MPEP 2144.04 states that duplication of part is considered obvious to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Okamura, McBride, Matters, and Unveren to include the door comprises a driver seat door and a front passenger seat door of the vehicle as mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Regarding claim 8, Okamura discloses the door is a driver seat door of the vehicle (Para. 25).
Regarding claim 10, Okamura, McBride, Matters, and Unveren discloses the claimed invention, wherein Matters further teaches the vehicle device further comprises the imaging device configured to capture a surrounding of the vehicle comprising a front and a rear of the vehicle to avoid collisions (Para. 43). 
Regarding claim 13, Okamura discloses the movement is registered in advance in the in-vehicle controller (via distance is determined by ECU 1 and trajectory generation unit 13 and then registered as the distance to move the car until openable position is reached, see Para. 19-40, with emphasis on Para. 39).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamura, McBride, Matters, and Unveren, and further in view of Olsen (US 2012/0015629).

Olsen teaches including an unlock screen to allow unlocking of a user device upon entry of a correct pattern on a touchscreen (Para. 2).
From the teachings of Olsen, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Okamura, McBride, Matters, and Unveren to include the terminal controller is configured to display the icons on the touch panel and to receive an operation on the icons when a screen lock releasing operation on the touch panel coincides with a pattern registered in advance in the terminal controller in order to improve security.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamura, McBride, Matters, and Unveren, and further in view of Giles (US 2004/0227642).
Regarding claims 3 and 4, Okamura, McBride, Matters, and Unveren fails to disclose the interface further comprises: a locking button configured to instruct lock of the door by the door opening and closing device; and an unlocking button configured to instruct lock release of the door by the door opening and closing device, the buttons being operation buttons provided on an outer side of the touch panel.
Giles teaches a remote for a vehicle can be configured to include a lock button to lock the user’s vehicle and unlock button to unlock the vehicle (Para. 209).
Furthermore, MPEP 2144. 04 states that rearrangement of parts is considered obvious to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Okamura, McBride, Matters, and Unveren to include the interface further 
Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being over unpatentable over Okamura, McBride, Matters, and Unveren, and further in view of Nania (US 2015/0283886).
Regarding claims 6 and 11, Okamura, McBride, Matters, and Unveren fails to disclose the in-vehicle device further comprises a seating detector configured to detect passenger's seating on a seat provided in the vicinity of the door, and wherein the in-vehicle controller closes the door when the passenger's seating is detected by the seating detector. 
Nania teaches a vehicle power door system to automatically close a door upon sensing occupancy in a seat (Para. 37).
From the teachings of Nania, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Okamura, McBride, Matters, and Unveren to include the in-vehicle device further comprises a seating detector configured to detect passenger's seating on a seat provided in the vicinity of the door, and wherein the in-vehicle controller closes the door when the passenger's seating is detected by the seating detector in order to improve user convenience by obviating the need to close the door manually upon seating of user.
Claim 12 is/are rejected under 35 U.S.C. 103 as being over unpatentable over Okamura, McBride, and Matters.
Regarding claim 12, the combination of Okamura, McBride and Matters discloses the claimed invention as explained in the rejection of claim 1 above.

Allowable Subject Matter
Claim 5 allowed.
14.	Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689